Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the application filed on June 7, 2021. Claims 1-20 are pending. Claims 1-20 represent ILLICIT ROUTE VIEWING SYSTEM AND METHOD OF OPERATION.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Application #: 17/340,613
Patent #: 11,038,780
Patent #: 10,320,629
1. A system for viewing routes in a computer network associated with illicit users, the system comprising: one or more processors; and a non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: identify a set of illicit routes associated with a characteristic; receive a user selection of a time window; filter the set of illicit routes to obtain a subset of routes that occurred during the time window; and display the subset of routes on a geographical display.
1. A system for viewing routes in a computer network associated with illicit users, the system comprising: one or more processors; and a non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: identify a set of illicit routes associated with a characteristic; receive a user selection of a time window; filter the set of illicit routes to obtain a subset of routes that occurred during the time window; display the subset of routes on a geographical display; receive another user selection of another time window; display another subset of routes from the set of illicit routes occurred during the other time window on the geographical display; and not display routes of the set of illicit routes that did not occur during the other time window on the geographical display.
1. A route viewing system comprising: a computing system in communication with a network service computing device and comprising at least one memory for storing instructions that are executed by at least one processor to; receive information associated with one or more routes through a network; identify the routes that are associated with at least one illicit user computer used by an illicit user; obtain a source location of a source address of the routes associated with at least one illicit user computer and a destination location of a destination address of the routes associated with at least one illicit user computer; display the routes on a geographical display showing the source location of the source address and the destination location of the destination address of each of the routes; monitor communication across the routes associated with at least one illicit user computer; and filter the identified routes according to one or more weighting values associated with one or more characteristics of the route, wherein the characteristics of the route include at least one of a type of malicious behavior associated with the route, the illicit user associated with the route, and a geographical region associated with the route.


2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No(s). 10,320,8629 and of U.S. Patent No(s). 11,038,780, issued to Benjamin. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the two set of claims shows that the instant claims 1-20 are anticipated by claims 1-16 of patent(s) ‘629 and claims 1-14 of ‘780. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorisch et al. U.S. 20150100479 in view of Westberg et al. U.S. 20110064085.

Jorisch teaches the invention substantially as claimed including system for monitoring the compliance relationships of banking entities with validation, rerouting, and fee determination of financial transactions (see abstract).

As to claim 1, Jorisch teaches a system for viewing routes in a computer network associated with illicit users, the system comprising: 
one or more processors (Figure 1, item 118); and 
a non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: 
identify a set of illicit routes associated with a characteristic (abstract); 
receive a user selection of a time window (paragraph 29); and 
display the subset of routes on a geographical display (paragraph 39).  
Jorisch teaches the invention substantially but fails to explicitly teach filter the set of illicit routes to obtain a subset of routes that occurred during the time window.
However, Westberg teaches method and apparatus for controlling the routing of data packets. Westberg teaches filter the set of illicit routes to obtain a subset of routes that occurred during the time window (paragraph 12 and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jorisch with the teaching of Westberg because the teaching of Westberg would improve the system of Jorisch by providing a technique of filtering the set of illicit routes to obtain a subset of routes that occurred during the time window, therefore allowing controlling routing of data packets in an IP network (see abstract).

As to claim 2, Jorisch teaches the system of claim 1, wherein the characteristic is selected from an illicit user, a type of illicit user, a type of route, and a source or destination address (paragraph 11).  

As to claim 3, Jorisch teaches the system of claim 1, wherein the instructions that cause the one or more processors to display the subset of routes from the set of illicit routes that occurred during the time window further comprise instruction when executed by the one or more processors cause the one or more processors to: 
not display routes of the set of illicit routes that did not occur during the time window on the geographical display (paragraph 39).  

As to claim 4, Jorisch teaches the system of claim 1, wherein the non-transitory computer readable medium further stores instructions when executed by the one or more processors cause the one or more processors to: 
receive another user selection of another time window (paragraph 29); and 
display another subset of routes from the set of illicit routes occurred during the other time window on the geographical display (paragraph 39).  

As to claim 5, Jorisch teaches the system of claim 4, wherein the instructions that cause the one or more processors to display the other subset of routes from the set of illicit routes occurred during the other time window further comprise instruction when executed by the one or more processors cause the one or more processors to: 
not display routes of the set of illicit routes that did not occur during the other time window on the geographical display (paragraph 39).  

As to claim 6, Jorisch teaches the system of claim 1, wherein the non-transitory computer readable medium further stores instructions when executed by the one or more processors further cause the one or more processors to: 
filter one or more routes from a plurality of routes according to weighting values associated with characteristics of the set of illicit routes to identify the set of illicit routes (paragraph 38).  

As to claim 7, Jorisch teaches the system of claim 1, wherein the instructions that cause the one or more processors to identify the set of illicit routes associated with the characteristic further comprise instructions when executed by the one or more processors cause the one or more processors to: 
determine a plurality of illicit routes authorized for a user to view (paragraph 11); and 
identify the set of illicit routes from the plurality of illicit routes (paragraph 57).  

8. The system of claim 1, wherein the instructions that cause the one or more processors to identify the set of illicit routes associated with the characteristic further comprise instructions when executed by the one or more processors cause the one or more processors to: 
display one or more fields allowing a user to select the characteristic on the geographical display (paragraph 29); and 
receive a user selection of the characteristic through the one or more fields, the set of illicit routes identified according to the user selection of the characteristic (paragraph 11).  

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jorisch et al. U.S. 20150100479 in view of Maloney et al. U.S. 6,304,262.

Jorisch teaches the invention substantially as claimed including system for monitoring the compliance relationships of banking entities with validation, rerouting, and fee determination of financial transactions (see abstract).

As to claim 1, Jorisch teaches a system for viewing routes in a computer network associated with illicit users, the system comprising: 
one or more processors (Figure 1, item 118); and 
a non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: 
identify a set of illicit routes associated with a characteristic (abstract); 
receive a user selection of a time window (paragraph 29); and 
display the subset of routes on a geographical display (paragraph 39).  
Jorisch teaches the invention substantially but fails to explicitly teach filter the set of illicit routes to obtain a subset of routes that occurred during the time window.
However, Maloney teaches information security analysis system. Maloney teaches filter the set of illicit routes to obtain a subset of routes that occurred during the time window (column 1, lines 63-67, Maloney disclose identifying potential traffic bottleneck (i.e. set of illicit route..), locate the existence of backdoors, reduce bandwidth usage, develop profiles of users, and pinpoint illicit activity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jorisch with the teaching of Maloney because the teaching of Maloney would improve the system of Jorisch by providing a technique of filtering the set of illicit routes to obtain a subset of routes that occurred during the time window, therefore allowing an information security analysis system for multi-dimensional visualization and animation of intranets and computer source and executable code.

Claims 9-20 did not teach anything different from the above rejected claims, therefore are rejected similarly.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/Primary Examiner, Art Unit 2457